DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This office action is in response to U.S. Patent Application No.: 16/051,808 filed on 2/18/2020 with effective filing date 8/1/18. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3-4, 6-8, 10-13 & 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2015/0195559 A1 in view of Kawamura et al. US 2016/0065988 A1 and Aflaki Beni et al. US 2015/0195573 A1. 
Per claims 1, 8 & 16, Chen et al. discloses a method comprising: receiving uncompressed video data comprising a plurality of frames (para: 208 & fig. 8, e.g. video encoder 20 determines from a plurality of vectors associated with the coding unit a vector for a first chroma block of a CU of a picture (402)); encoding at least a portion of a frame of the plurality of frames (para: 06, e.g. video blocks in an intra-coded (I) slice of a picture are encoded using spatial prediction with respect to reference samples in neighboring blocks in the same picture; video blocks in an inter-coded (P or B) slice of a picture; pictures may be referred to as frames, and reference pictures may be referred to a reference frames). 
	Chen et al. explicitly fails to disclose determining a first chrominance component of a first pixel of the at least a portion of the frame, wherein the first chrominance component of the first pixel is based on a first chrominance component of an encoded second pixel.
Kawamura et al. however teaches wherein the encoding the at least a portion of the frame comprises: determining a first chrominance component of a first pixel of the at least a portion of the frame, wherein the first chrominance component of the first pixel is based on a first chrominance component of an encoded second pixel (para: 88, & fig. 3A, e.g. FIG. 3A shows the pixels of the chrominance component; the chrominance reference pixel acquisition unit 22A performs subsampling processing such that the number of reference pixels along a long side of the encoding target block is reduced from 8 to 4), 
Therefore, in view of disclosures by Kawamura et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Chen et al. and Kawamura et al. in order to predict prediction of prediction pixel value of each pixel which comprises the color-difference prediction target block using derived prediction coefficient. 


	Aflaki Beni et al. however in the same field of endeavor teaches YUV is basically a raw uncompressed data video format which is a collection of raw pixel values in YUV color space, 
wherein the encoding the at least a portion of the frame comprises: and determining a luma component of the first pixel (fig. 10, e.g. uncompressed depth view Y), wherein the luma component of the first pixel corresponds to a luma component of a corresponding pixel from the uncompressed video data and outputting the encoded at least a portion of the frame (para: 403, 431, & fig. 10, e.g. the encoder derives a mean value or a median value of all collocated depth samples in a corresponding (uncompressed) depth view component in said segment; the encoder encodes the representative value (i.e. the derived mean value or median value or the value of the selected other function) for each range (or equivalently for each segment) into the bitstream; as per fig. 10, “Y” luma component (depth view) is uncompressed, and luma component corresponds to the uncompressed video frame (texture view)). 
Therefore, in view of disclosures by Aflaki Beni et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Chen et al., Kawamura et al. and Aflaki Beni et al. in order to control the balance between the accuracy of the pixel representation and size of the resulting coded video representation by varying the fidelity of the quantization process. 
Per claims 3 & 10, Aflaki Beni et al. further teaches the method of claim 1, wherein the second pixel is from the frame of the plurality of frames (para: 398 & fig. 9, e.g. FIG. 9 illustrates an example where the reconstructed U sample arrays of pictures (900, 902, 904, 906, 908) of a texture view are used as reference sample arrays for predicting the sample arrays of the respective depth pictures (910, 912, 914, 916, 918) of a depth view).
Per claims 4, 11 & 19, Aflaki Beni et al. further teaches the method of claim 1, wherein the second pixel is from a second frame of the plurality of frames (para: 398 & fig. 9-10, e.g. FIG. 9 illustrates an example where the reconstructed U sample arrays of pictures (900, 902, 904, 906, 908) of a texture view are used as reference sample arrays for predicting the sample arrays of the respective depth pictures (910, 912, 914, 916, 918) of a depth view).
The motivation to combine is same as claim 1. 
Per claims 6 & 15, Aflaki Beni et al. further teaches the method of claim 1, wherein the determining the first chrominance component of the first pixel comprises: performing a best match search for the second pixel, wherein the best match search is based on the first chrominance component of the second pixel, exclusive of a luma component of the second pixel (para: 317 & 320, e.g. the sampling grid of a texture view component may be the same as the sampling grid of a depth view component, i.e. one sample of a component image, such as a luma image, of a texture view component corresponds to one sample of a depth view component, i.e. the physical dimensions of a sample match between a component image, such as a luma image, of a texture view component and the corresponding depth view component).
The motivation to combine is same as claim 1. 
Per claims 7, Aflaki Beni et al. further teaches the method of claim 1, wherein the encoding the at least a portion of the frame further comprises: performing a discrete cosine transform on a partition comprising the first pixel, wherein the discrete cosine transform is based on a respective chrominance component of each pixel of the partition, exclusive of a respective luma component of each pixel of the partition (para: 126 & 403, e.g. FIG. 10a illustrates an example where the reconstructed U sample arrays of pictures (1000 and 1002) of a texture view are modified in inter-layer processing and the resulting reference sample arrays (1004 and 1008, respectively) are used for predicting the sample arrays of the respective depth pictures (1006 and 1010, respectively) of a depth view).
The motivation to combine is same as claim 1. 
Per claim 12, Chen et al. further teaches the method of claim 11, wherein the second pixel is stored in a buffer associated with the decoding the at least a portion of the frame (para: 134, e.g. for chroma motion compensation block.. accessing reference blocks, a video coder typically reads the blocks in the units of predefined memory blocks (e.g. 4.times.2, 8.times.2)).
Per claim 13, Chen et al. further teaches the method of claim 12, wherein the decoding the at least a portion of a frame further comprises: copying the first chrominance component of the second pixel, exclusive of a luma component of the second pixel, to the buffer (para: 203, e.g. video encoder 20 generates, for inclusion in the encoded video data, an indication that the CU of the picture is coded using an intra block copy mode and an indication of a vector for each luma block of the CU (412)).
Per claim 17, Aflaki Beni et al. further teaches the method of claim 16, wherein the encoding the first partition further comprises: determining a second chrominance component of the first partition, wherein the second chrominance component of the first partition is based on a second chrominance component of the encoded second partition(para: 403 & fig. 9-10, e.g. FIG. 10a illustrates an example where the reconstructed U sample arrays of pictures (1000 and 1002) of a texture view are modified in inter-layer processing and the resulting reference sample arrays (1004 and 1008, respectively) are used for predicting the sample arrays of the respective depth pictures (1006 and 1010, respectively) of a depth view).
The motivation to combine is same as claim 1. 
Per claim 18, Aflaki Beni et al. further teaches the method of claim 16, wherein the first partition comprises at least one of a frame, a block, a macroblock, a slice, a coding unit, and a pixel (para: 400, e.g. a sequence-level syntax structure, such as VPS and/or SPS, and/or they may reside in a picture-level syntax structure, such as PPS, slice header, and/or RPS).
Per claim 20, Aflaki Beni et al. further teaches the method of claim 16, wherein the determining the chrominance component of the first partition comprises: performing a best match search for the encoded second partition, wherein the best match search is based on the chrominance component of the encoded second partition, exclusive of a luma component of the encoded second partition (para: 403 & fig. 9-10, e.g. FIG. 10a illustrates an example where the reconstructed U sample arrays of pictures (1000 and 1002) of a texture view are modified in inter-layer processing and the resulting reference sample arrays (1004 and 1008, respectively) are used for predicting the sample arrays of the respective depth pictures (1006 and 1010, respectively) of a depth view).
The motivation to combine is same as claim 1. 

6.	Claims 2, 5, 9 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2015/0195559 A1 in view of Kawamura et al. US 2016/0065988 A1 and Aflaki Beni et al. US 2015/0195573 A1 and Brailovskiy et al. US 10,257,542 B1. 
Per claims 2 & 9, it is noted that Chen et al. in view of Kawamura et al. and Aflaki Beni et al. does not explicitly teach the limitation of claims 2 & 9.
Brailovskiy et al. however teaches further teaches the method of claim 1, wherein the encoding the at least a portion of the frame further comprises: determining a second chrominance component of the first pixel, wherein the second chrominance component of the first pixel is based on a second chrominance component of the second pixel (col. 5, line 50-60, e.g. the server 112 may receive an uncompressed signal 300, which is illustrated as eight pixels (e.g., P0 to P7) having eight luminance values (e.g., Y0 to Y7) and eight chrominance values (e.g., U0 to U7). The chrominance values may be sampled individually by samples 310-1 through 310-8; the first pixel (e.g., P0) corresponds to a first pixel location, the second pixel (e.g., P1) corresponds to a second pixel location and the eight pixel (e.g., P7) corresponds to an eighth pixel location).
Therefore, in view of disclosures by Brailovskiy et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Chen et al., Kawamura et al., Aflaki Beni et al. and Brailovskiy et al. in order to improve a color resolution of a reconstructed signal using interlacing encoding techniques and desaturation of high edge 
Areas; the reconstructing chrominance values improves a color resolution of the displayed content. 
Per claims 5 & 14, Brailovskiy et al. further teaches the method of claim 1, wherein the encoding the at least a portion of the frame further comprises: determining a second chrominance component of the first pixel, wherein the second chrominance component of the first pixel is based on a chrominance component of an encoded third pixel (Col. 5, line 61-67, Col. 6, line 1-6, e.g. the first chrominance sample 312-1 averages the first pixel and the second pixel (e.g., (U0+U1)/2), the second chrominance sample 312-2 averages the third pixel and the fourth pixel (e.g., (U2+U3)/2), the third chrominance sample 312-3 averages the fifth pixel and the sixth pixel (e.g., (U4+U5)/2) and the fourth chrominance sample 312-4 averages the seventh pixel and the eight pixel (e.g., (U6+U7)/2)).
The motivation to combine is same as claim 2. 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Guo et al. US 2014/0376634 A1, e.g. techniques coding video data, including a mode for intra prediction of blocks of video data from predictive blocks of video data within the same picture, may 

	Winken et al. US 2013/0034171 A1, e.g. a better rate distortion ratio is achieved by making interrelationships between coding parameters of different planes available for exploitation for the aim of redundancy reduction despite the additional overhead resulting from the need to signal the inter-plane prediction information to the decoder.
	Chen et al. US 2013/0127989 A1, e.g. method includes determining a depth map for the different pixel segments by determining an amount of motion of one of the pixel segments between two frames of a video and scaling the three-dimensional depth of one of the pixel segments 
based on the amount of motion between the two frames. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485